DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.
 Response to Amendment
3.	The amendments to the claims and rebuttal arguments filed on October 28, 2020 have been fully considered.  The amendments are sufficient to overcome the 35 USC 102 rejections over Meck et al. an Hirsch et al.  These rejections are withdrawn.
4.	The provisional obviousness-type double patenting rejection of claims 1-4, 7, 9-14 and 20-22 over US Appl 16,094,682 is maintained because the Markush claims remain rejected.  See below.
6.	Examination followed guidelines provided by MPEP 803.02.  Applicants have, in response to the rejections to the Markush claims, overcome the rejections by amending the Markush claims to exclude the species anticipated by the prior art.  The amended Markush claims were examined again.  The examination was extended to the extent necessary to determine patentability.  Prior art was found that anticipates the amended Markush claims.  Therefore, the claims were rejected and nonelected species were held withdrawn from further consideration.  The amended Markush claims were searched to the extent of the full scope of claim 13, and additionally the nonelected species of 
    PNG
    media_image1.png
    159
    249
    media_image1.png
    Greyscale
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-4, 7, 9-12, 14 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaoka et al.  The reference has a publication date of January 14, 2016 which antedates the instant claims having an effective filing date (national stage entry date) of June 10, 2016.  Priority claim to provisional applications dated March 16, 2016 and June 11, 2015 is noted.  However, the earlier date(s) cannot be granted because the priority document(s) does not provide sufficient support under 35 USC 112(a) for the claimed genus.
	The reference teaches the compound of 
    PNG
    media_image1.png
    159
    249
    media_image1.png
    Greyscale
 as an antiviral agent against HSV, as well as pharmaceutical compositions comprising this agent.  The product corresponds to the instant claims in the following manner:  R1=R2=R5=R6=H; R3=substituted aryl; R4=methyl.  The compound also corresponds to the second compound in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626